DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 11/20/2019 is entered and acknowledged by the Examiner. Claims 1-14 and 16 have been amended. Claim 15 has been canceled. New claims 17-18 have been added. Claims 1-4 and 16-18 are currently pending in the instant application. 
Priority
This application is a 371 of PCT/EP2018/061915 (filed on 05/08/2018). Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in EP on 06/01/2017.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner. An initialed copy accompanies this Office Action.  
Drawings
The drawings filed on 11/20/2019 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/312,136 (copending ‘136) in view of WO 2010/149505 A1 (hereinafter Hayoz). Copending ‘136 discloses an electrophoretic ink comprising the claimed components a) at least one carrier fluid, b) pigment particles dispersed in the at least one carrier 
Copending ‘136 does not discloses d) at least one surface-treated silica.
Hayoz discloses an electrophoretic dispersion composition comprises a charge particle dispersed in a polar organic solvent (See page 31, line 23 to page 32, line 3). The electrophoretic dispersion composition is useful as an electrophoretic ink composition (See page 32, lines 8-9). The charged particle comprises of an inorganic core including silica functionalized (surface-treated) with polysiloxane moiety counterions in order to provide the electrophoretic displays to cover full colour range and energy-efficient since their conductivity would not lead to a loss of electrical energy in a polar solvent (See pages 1-2). The polysiloxane-functionalized silica of Hayoz fulfills the claimed surface-treated silica.  
Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to incorporate the polysiloxane-functionalized silica of Hayoz into the electrophoretic ink of copending ‘136 in order to provide the .
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayoz (WO 2010/149505 A2).
Regarding claim 16, Hayoz discloses an electrophoretic dispersion composition and a method of making the same comprises introducing a charge particle into a polar organic solvent to form the electrophoretic dispersion composition (See page 31, line 23 to page 32, line 3). The electrophoretic dispersion composition is useful as an electrophoretic ink composition (See page 32, lines 8-9). The charged particle comprises of an inorganic core including silica functionalized (surface-treated) with polysiloxane moiety counterions in order to provide the electrophoretic displays to cover full colour range and energy-
It should be noted that the preamble “for improving bistability of an electrophoretic ink” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761